DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.  Section 0143 of Mazzarella teaches a remote controller that operates in the aerial mesh network.  The remote controller will transmit remote control signals and said signals will be transmitted at some kind of transmission power.  The remote controller operates in the aerial mesh network and is therefore a different type of mesh node than the ANDs, which are also mesh nodes.  Col. 12 lines 56 – 67 of Stein teaches UAVs comprising master UAVs and slave UAVs, which are different types of UAVs.  The master UAV can be a UAV with greater transmission power than the slave UAVs.  The combination of Mazzarella and Stein teaches wherein the controller, the unmanned aerial vehicle and the mesh device serve as different types of mesh nodes and transmission power of the different types of the mesh nodes is different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 – 7, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622)
Regarding Claim 1, Mazzarella teaches a communication system for unmanned aerial vehicle, comprising at least one controller, at least one unmanned aerial vehicle and a mesh device (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), said ANDs are a part of an aerial mesh network thus said ANDs are also mesh devices, said ANDs can also be remotely controlled therefore there will be a remote controller involved), wherein the controller and the unmanned aerial vehicle serve as different types of mesh nodes, respectively (Sections 0143, 0144, said ANDs can be remotely controlled therefore there will be communication between the remote controller and the ANDs, since the remote controller and ANDs operate in an aerial mesh network they are all mesh nodes, the remote controller is different from the ANDs), and the mesh nodes communicate with each other through a mesh network (Section 0144, aerial mesh networks).
Mazzarella does not teach the mesh device serves as a different type of mesh node and transmission power of the different types of the mesh nodes is different.
Stein, which also teaches UAVs, teaches different types of UAVs with different transmission power (Col. 12 lines 56 – 67, UAVs comprising master UAVs and slave UAVs, which are different types of UAVs, the master UAV can be a UAV with greater transmission power than the slave UAVs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Stein for the purpose of enabling safe operations of drones operated in an airspace shared with other aircraft as taught by Stein.  The combination of Mazzarella and Stein teaches wherein the controller, the unmanned aerial vehicle and the mesh device serve as different types of mesh nodes and transmission power of the different types of the mesh nodes is different.
Regarding Claim 20, Mazzarella teaches a communication method for unmanned aerial vehicle, comprising: sending, by a controller, a control signal for controlling an unmanned aerial vehicle, or receiving feedback data of the unmanned aerial vehicle and processing the feedback data (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), said ANDs are a part of an aerial mesh network thus said ANDs are also mesh devices, said ANDs can also be remotely controlled therefore there will be a remote controller that sends control signals to control the ANDs); forwarding, by a mesh device, the control signal or the feedback data; and receiving, by the unmanned aerial vehicle, the control signal forwarded by the mesh device and performing a corresponding operation according to the control signal, or sending the feedback data (Section 0144, the ANDs can relay or forward communications or information thus rendering a scenario wherein control information is relayed or forwarded), wherein the controller and the unmanned aerial vehicle serve as different types of mesh nodes, respectively (Sections 0143, 0144, said ANDs can be remotely controlled therefore there will be communication between the remote controller and the ANDs, since the remote controller and ANDs operate in an aerial mesh network they are all mesh nodes, the remote controller is different from the ANDs), and the mesh nodes communicate with each other through a mesh network (Section 0144, aerial mesh networks).
Mazzarella does not teach the mesh device serves as a different type of mesh node and transmission power of the different types of the mesh nodes is different.
Stein, which also teaches UAVs, teaches different types of UAVs with different transmission power (Col. 12 lines 56 – 67, UAVs comprising master UAVs and slave UAVs, which are different types of UAVs, the master UAV can be a UAV with greater transmission power than the slave UAVs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Stein for the purpose of enabling safe operations of drones operated in an airspace shared with other aircraft as taught by Stein.  The combination of Mazzarella and Stein teaches wherein the controller, the unmanned aerial vehicle and the mesh device serve as different types of mesh nodes and transmission power of the different types of the mesh nodes is different.
Regarding Claim 2, Mazzarella combination teaches all of the claimed limitations recited in Claim 1.  Mazzarella further teaches wherein the mesh device comprises at least one of a RTK base station, an unmanned aerial vehicle, a repeater and a controller (Section 0144, multiple ANDs, which are UAVs).
Regarding Claim 5, Mazzarella combination teaches all of the claimed limitations recited in Claim 1.  Mazzarella further teaches wherein heights of the mesh nodes are different (Section 0143, the remote controller being on the ground and the ANDs in the sky or air will place both the remote controller and ANDs at different heights).
Regarding Claim 6, Mazzarella combination teaches all of the claimed limitations recited in Claim 5.   Mazzarella further teaches wherein when there is an obstacle between the controller and the unmanned aerial vehicle, a height of the mesh device is greater than a height of the obstacle (Section 0138, enhanced line of sight (LOS) provided by the mesh network enables communication when there is an obstacle between the end user on the ground and a particular AND).
Regarding Claim 7, Mazzarella combination teaches all of the claimed limitations recited in Claim 1.   Mazzarella further teaches wherein antenna devices of different types of the mesh nodes are different (Figure 14, Sections 0143, 0144, remote controller will have an associated antenna and the AND will have an associated antenna, said antennas are different by virtue of the fact that they are associated with different types of devices).
Regarding Claim 11, Mazzarella combination teaches all of the claimed limitations recited in Claim 2.  Mazzarella further teaches wherein the number of the at least one controller is one, the number of the at least one unmanned aerial vehicle is one, and the number of the mesh device is at least three (Figure 14, Sections 0143, 0144, at least one remote controller, at least one AND, which is also a mesh device).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 1 set forth above, and further in view of Barriac et al. (US 2014/0328191)
Regarding Claim 4, The Mazzarella combination teaches all of the claimed limitations recited in Claim 1.  The Mazzarella combination does not teach wherein transmission power of the controller is less than a first set power threshold, transmission power of the unmanned aerial vehicle and/or the mesh device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold.
	Mazzarella teaches the base process of the transmission power of the controller and the transmission power of UAVs, which the claimed invention can be seen as an improvement wherein transmission power of the controller is less than a first set power threshold, transmission power of the unmanned aerial vehicle and/or the mesh device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold.
	Barriac teaches the known technique wherein transmission power of a device is less than a first set power threshold, transmission power of the device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold (Section 0141, description smaller print, Transmission (TX) power below a first TX power threshold, TX power is above a second TX power threshold) that is applicable to the base process of Mazzarella. 
Barriac’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Mazzarella and the results would have been predictable and resulted in effectively communicating when the wireless network is densely populated, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 7 set forth above, and further in view of Berger et al. (US 10,476,539)
Regarding Claim 8, Mazzarella combination teaches all of the claimed limitations recited in Claim 7.  Mazzarella further teaches gain of an antenna device of the controller and gain of an antenna device of the unmanned aerial vehicle and/or the mesh device (Sections 0143, 0144, remote controller will have an associated antenna and the AND will have an associated antenna, typical antennas have some kind of gain).
Mazzarella does not teach wherein gain of an antenna device of the controller is less than a first set gain value, gain of an antenna device of the unmanned aerial vehicle and/or the mesh device is greater than a second set gain value, and the first set gain value is less than the second set gain value.
Berger, which also teaches a wireless system, teaches a first set gain value, a second set gain value, and the first set gain value is less than the second set gain value (Col. 2 lines 35 – 37, selecting the gain set leads to a plurality of different gain set values such as a first gain set value being less than a second gain set value).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to modify the system of Mazzarella combination with the above features of Berger for the purpose of enabling the system to account for environmental changes or interferences as taught by Berger.  The combination of Mazzarella combination and Berger teaches wherein gain of an antenna device of the controller is less than a first set gain value, gain of an antenna device of the unmanned aerial vehicle and/or the mesh device is greater than a second set gain value, and the first set gain value is less than the second set gain value

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 7 set forth above, and further in view of Hu (WO 2018/191965)
Regarding Claim 9, Mazzarella combination teaches all of the claimed limitations recited in Claim 7.  Mazzarella does not teach wherein an antenna device of the controller is an omnidirectional antenna.
Hu, which also teaches the use of UAVs, teaches wherein an antenna device of the controller is an omnidirectional antenna (Page 8 Paragraph that starts with “Referring to FIG. 2, FIG. 3 and FIG. 10” omnidirectional antenna (31), remote controller (30)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Mazzarella combination with the above features of Hu for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Hu.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 2 set forth above, and further in view of Dreano (US 2016/0185466)
Regarding Claim 10, Mazzarella combination teaches all of the claimed limitations recited in Claim 2.  Mazzarella further teaches wherein the number of the at least one unmanned aerial vehicle is one, and the mesh device comprises the RTK base station or the repeater (Figure 14, Section 0144, at least one AND, which also has repeater or relay capability).
Mazzarella does not teach wherein the number of the at least one controller is at least two.
Dreano, which also teaches the use of UAVs, teaches wherein the number of the at least one controller is at least two (Section 0070).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Mazzarella combination with the above feature Dreano for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Dreano.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 11 set forth above, and further in view of Gonzales Valdes et al. (US 2019/0033441)
Regarding Claim 12, Mazzarella combination teaches all of the claimed limitations recited in Claim 11.  Mazzarella further teaches wherein the mesh device comprises the repeater and the unmanned aerial vehicle (Section 0144, the ANDs can act as repeaters or relays).
Mazzarella does not teach the RTK base station.
Gonzales Valdes, which also teaches UAV, teaches an RTK base station (Section 0158).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Mazzarella combination with the above features of Gonzales Valdes for the purpose of correcting GPS coordinates as taught by Gonzales Valdes.

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 1 set forth above, and further in view of Jalali (US 2015/0236778)
Regarding Claim 13, Mazzarella combination teaches all of the claimed limitations recited in Claim 1.  Mazzarella does not teach wherein at least one of the at least one unmanned aerial vehicle, the at least one controller and the mesh device is a device with a network backhaul function; the device with the network backhaul function is configured to receive an access request from another device and access a server according to the access request, and forward feedback data of the server to the another device, and the another device comprises any device of the system except the device with the network backhaul function.
Jalali, which also teaches the use of UAVs, teaches wherein at least one of the at least one unmanned aerial vehicle, the at least one controller and the mesh device is a device with a network backhaul function (Section 0064, drone network backhaul); the device with the network backhaul function is configured to receive an access request from another device and access a server according to the access request, and forward feedback data of the server to the another device, and the another device comprises any device of the system except the device with the network backhaul function (Section 0064, the drone network backhaul will receive internet access requests and access a server and feedback data from the server to the end user in order for said end user to have access to the internet).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Mazzarella combination with the above features of Jalali for the purpose of providing broadband access to airplanes and other high-speed vehicles as taught by Jalali.
Regarding Claim 14, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 13.  Mazzarella further teaches a mesh network module (Section 0144, there is an aerial mesh network thus there will be a mesh network module). Jalali further teaches a gateway and a backhaul link module (Section 0064, drone network backhaul provides a gateway or access to the internet and therefore there will be gateway and backhaul link module); the backhaul link module comprises a backhaul link; and the gateway is configured to route and forward data between a network entity and the backhaul link module (Section 0064, drone network backhaul provides a gateway or access to the internet and therefore there will be gateway and backhaul link module).  The combination of Mazzarella and Jalali teaches the gateway is configured to route and forward data between the mesh network module and the backhaul link module.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622) in view of Jalali (US 2015/0236778), as applied to Claim 13 set forth above, and further in view of Dreano (US 2016/0185466)
Regarding Claim 15, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 13.  Mazzarella further teaches the number of the at least one unmanned aerial vehicle is at least two (Figure 14, Sections 0143, 0144 plurality of ANDs).  Jalali further teaches the mesh device comprises the device with the network backhaul function (Section 0064, drone with backhaul function).
 The Mazzarella combination does not teach wherein the number of the at least one controller is at least two.
Dreano, which also teaches the use of UAVs, teaches wherein the number of the at least one controller is at least two (Section 0070).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella combination with the above feature Dreano for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Dreano.

Claims 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Poosala et al. (US 2017/0026231)
Regarding Claim 16, Mazzarella teaches a communication system for unmanned aerial vehicle, comprising at least one controller, at least one unmanned aerial vehicle and another device (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), there are a plurality of ANDs thus rendering other ANDs or another AND, said ANDs can also be remotely controlled therefore there will be a remote controller involved) wherein the at least one controller is communicated with the another device through a mesh network (Section 0143, 0144, the ANDs can also be remotely controlled therefore rendering a scenario wherein the remote controller communicates with another AND via the aerial mesh network).
Mazzarella does not teach and the another device and the at least one unmanned aerial vehicle form a star network.
Poosala, which also teaches use of UAVs, teaches another device and the at least one unmanned aerial vehicle form a star network (Figure 2B, Sections 0027, 0028, the drone can be a part of the star network).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Poosala for the purpose of providing internet access to rural areas as taught by Poosala.
Regarding Claim 17, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 16.  Mazzarella further teaches a device with a mesh function and the unmanned aerial vehicle has a station (Sections 0143, 0144, ANDs are a part of a mesh network and therefore have a mesh function, said ANDs communicate with the remote controller and therefore have station capability).  Poosala further teaches an access point function (Section 0028, drone enables internet access and thus effectively act as an access point).
Regarding Claim 18, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 16.  Mazzarella further teaches wherein the another device comprises at least one of an RTK base station, an unmanned aerial vehicle, a repeater and a controller (Sections 0143, 0144, ANDs are the UAVs).
Regarding Claim 19, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 18.  Mazzarella further teaches a third-party device with a mesh5 function, wherein the third-party device (Section 0139, smartphone is the third party device), the at least one controller and the another device communicate through the mesh network (Sections 0143, 0144, remote controller and another AND).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 19, 2022